  CHINO VALLEY MEDICAL
 CENTER
  283 Veritas Health Services, Inc
. d/b/a
 Chino Valley Me
d-ical Center
 and
 United Nurses Associations 
of California/Union 
of Healthcare Professionals, 
NUHHCE, AFSCME, AFL
ŒCIO
.  Cases 31
ŒCAŒ029713
, 31ŒCAŒ029714
, 31ŒCAŒ029715
, 31ŒCAŒ029716
, 31ŒCAŒ029717
, 31ŒCAŒ029738
, 31ŒCAŒ029745
, 31ŒCAŒ029749
, 31ŒCAŒ029768
, 31ŒCAŒ029769
, 31ŒCAŒ029786
, 31ŒCAŒ029936
, 31ŒCAŒ029965
, and 
31ŒCAŒ029966
 March 
19, 2015
 DECISION AND ORDER
 BY MEMBERS 
HIROZAWA
, JOHNSON
,  AND 
MCFERRAN 
 On April 30, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at 
359 NLRB 
992.  Thereafter, the Respondent filed a petition for r
e-view in the United States Court of Appeals for t
he Di
s-trict of Columbia.  
 At the time of the Decision and Order, the composition 
of the Board included two persons whose appointments 
to the Board had been challenged as constitutionally i
n-firm.  On June 26, 2014, the United States Supreme 

Court issued it
s decision in 
NLRB v. Noel Canning,
 134 
S.Ct. 2550 (2014), holding that the challenged appoin
t-ments to the Board were not valid.  Thereafter, the Board 
issued an order setting aside the Decision and Order, and 
retained this case on its docket for further a
ction as a
p-propriate.  The Board also filed a motion to dismiss the 
petition for review pending before the United States 
Court of Appeals for the District of Columbia and that 
request was granted.
 The National Labor Relations Board has delegated its 
author
ity in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, we have considered 
de novo
 the 
judge
™s decision and the record in light of the exceptions 
and briefs.  We have also considered the 
now
-vacated 
Decision and Order, and we agree with the rationale set 
forth therein.
1  Accordingly, we 
affirm the judge™s ru
l-1 In affirming the judge™s finding that the Respondent violated Sec. 
8(a)(5) and (1) by unilaterally changing the attendance policy and by 
more strictly enforcing the new policy without bargaining with the 
Union, we do not rely on the judge™s citation to 
Alc
oa, Inc.
, 352 NLRB 
1222 (2008).
  Instead we rely on 
Dorsey Trailers
, Inc.
, 327 NLRB 835, 
853 
fn. 26 (1999) (attendance policy is mandatory bargaining subject), 
enfd. in relevant part 233 F.3d 831 (4th Cir. 2000), and
 Ciba
-Geigy 
Pharmaceuticals
 Division
, 264 NLRB 1013, 1016 (1982) (employer 
violated Sec. 8(a)(5) and (1) by disciplining employees under unilate
r-ally implemented attendance policy), enfd. 722 F.2d 1120 (3d Cir. 
1983).
 Member McFerran finds it unnecessary to pass on the allegation that 
Charge N
urse 
Dolly 
Casas engaged in unlawful surveillance because 
finding this violation, in addition to other surveillance violations a
l-ready found, would not affect the remedy.
 In affirming the judge™s finding that the Respondent violated Sec. 
8(a)(1) by issuing
 subpoenas duces tecum to employees, we reject, 
for 
the reasons fully set forth in 
Santa Barbara News
-Press
, 358 NLRB 
15
39 (2012), 
incorporated by reference in
 361 NLRB 
903
 (2014)
, the 
Respondent™s argument that the Petition Clause of the First Amen
d-
ment p
rotects its subpoena requests.  
 While we recognize the possibility that employers may at times have 
a legitimate, specific need for certain information pertaining to union 

activity, 
see generally
 Ozark Automotive Distributors
, Inc.
 v. NLRB
, 2015 WL 525134
 (D.C. Cir. Feb. 10, 2015), we find that the breadth of 
the subpoenas at issue here and the nature of the information reques
t-edŠencompassing communications between employees and the Union, 
union authorization and membership cards, and all documents 
relating 
to the distribution and/or solicitation of union authorization and me
m-bership cards
Šwould subject employees™ Sec. 7 activities to unwa
r-ranted investigation and interrogation.  See
, e.g., 
National Telephone 
Directory Corp.,
 319 NLRB 420, 421 (1995)
 (recognizing ﬁthe i
m-portance of an employee™s ability to sign an authorization card with 
confidence that the card will not be presented to the employer, because 
it is entirely plausible that employees would be chilled when asked to 
sign a union card if th
ey knew the employer could see who signedﬂ).
  Although the Respondent maintains it was willing to allow the doc
u-
ments to be produced to the hearing officer for an in
-camera inspection, 
we find that under these facts, the harm is in the very request itself,
 which would have a chilling effect on employees™ willingness to e
n-
gage in (or refrain from) protected activities.  See
, e.g., 
Pacific Mola
s-ses Co. v. NLRB
, 577 F.2d 1172, 1182 (5th Cir. 1978) (ﬁ[I]t is imposs
i-ble to minimize the seriousness of the threate
ned [disclosure of author
i-zation cards].  
We would be naive to disregard the abuse which could 
potentially occur if employers and other employees were armed with 
this information.  The inevitable result of the availability of this info
r-mation would be to c
hill the right of employees to express their favor
a-ble union sentiments.  Such a chilling effect would undermine the rights 
guaranteed by the [Act], and, for all intents and purposes, would make 
meaningless those provisions of the [Act], which guarantee se
crecy in 
union elections.ﬂ).
 Member Johnson did not participate in 
Santa Barbara
 and expresses 
no view as to whether that case was correctly decided.  Contrary to his 
colleagues, he finds that the Respondent did not violate Sec. 8(a)(1) by 
serving the subp
oenas on employees, and finds it unnecessary to pass 
on the Respondent™s Petition Clause argument.  Member Johnson notes 
that the subpoenas did not have an illegal objective and that they sought 
relevant information pertaining to the Respondent™s contentio
n that the 
Union utilized 
charge and 
relief 
charge 
nurses in its organizing effort.  
Moreover, the subpoenas had very clear and specific instructions that 
certain requests were applicable only to 
charge 
nurses.  Finally, the 
Respondent offered that respons
ive documents could be produced to 
the hearing officer for an in
-camera inspection to determine which 
documents would be provided to it, so as to address any Sec. 7 emplo
y-
ee confidentiality interests potentially implicated by its requests.  Cf. 
Wright Elec
tric, Inc
., 327 NLRB 1194, 1195 (1999), enfd. 200 F.3d 
1162 (8th Cir. 2000) (in finding that employer violated Sec. 8(a)(1) by 
seeking discovery of employee authorization cards, the Board noted 
that the employer recognized that its suggestion of an in
-came
ra inspe
c-tion, where authorization cards would first be inspected by a judge, was 
a less intrusive way of obtaining information).
 In finding that 
Ronald 
Magsino™s discharge was unlawful, the Board 
notes that the judge misstated that 
Cheryl 
Gilliatt, rather
 than 
Linda 
Ruggio, told Magsino that it was a violation to copy a redacted version 
of a medical record.  That inadvertent error does not affect our dispos
i-tion of any issue in this case.
 362 NLRB No. 32
                                                                                                                                  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 284 ings, findings, and conclusions and 
adopt the judge
™s 
recommended Order to the extent and for the reasons 
stated in the Decision and 
Order reported at 
359 NLRB 
992, which is incorporated herein by reference.
2  The 
Order is set forth in full below.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Veritas Health Services, Inc. d/b/a Chino 
Valley Medical Center, Chino V
alley, California, its o
f-ficers, agents, successors, and assigns, shall
 1. Cease and desist from
 (a) Threatening to close the facility and terminate e
m-ployees if they selected a union.
 (b) Threatening employees with loss of benefits if they 
selected the Un
ited Nurses Associations of Califo
r-nia/Union of Healthcare Professionals, NUHHCE, 
AFSCME, AFL
ŒCIO (
the 
Union) as their collective
-bargaining representative.
 (c) Coercively interrogating employees about their u
n-ion activities.
 (d) Impliedly threatening 
employees with layoffs if 
they supported a union.
 (e) Telling employees that they might lose the family 
atmosphere and flexibility of scheduling at Chino Valley 
if they selected the Union.
 (f) Giving employees the impression that their union 
activities are
 under surveillance.
 (g) Threatening to discipline employees because they 
engaged in union activities.
 (h) Informing employees that they could no longer 
take vacations longer than 2 weeks because the emplo
y-ees had selected the Union to represent them.
 Member Johnson concurs with his colleagues that Magsino™s di
s-charge 
was unlawful.  However, unlike his colleagues, Member Joh
n-
son finds that the Respondent 
did
 have a good
-faith belief that Magsino
 committed several violations of its HIPAA
-related policies, and that it 
was justified in disciplining him.  Nonetheless, Member Johnson agrees 
with the judge™s alternative finding that the Respondent failed to esta
b-
lish that the asserted HIPPA violations 
would have warranted Ma
g-
sino™s 
discharge
 under its enforcement and discipline policy for 
HIPAA
-related violations.  Member Johnson relies, however, 
only
 on 
the fact that the Respondent™s discharge of Magsino was inconsistent 

with its own investigation and 
recommendations as described in its 
ﬁPotential Privacy Breach Reporting Form.ﬂ There, the Respondent 
indicated that it would retrain, reeducate, and issue written warnings to 
both
 Magsino and 
Ysenia 
DeSantiago, and made no recommendations 
seeking Magsino™s
 discharge.  Accordingly, Member Johnson finds that 
the Respondent did not meet its burden under 
Wright Line
, 251 NLRB 
1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), to establish that it 

would have discharged Magsino notwithstanding his union activity.
 2 We shall substitute a new notice to conform 
to 
Durham School 
Services
, 360 NLRB 694
 (2014).  
We shall also modify the judge™s 
recommended Order to conform with our recent decision in 
Don Ch
a-
vas LLC d/b/a 
Tortilla Don Chavas
, 361 NLRB 
101
 (2014).  
 (i) 
Telling employees that the family atmosphere at 
Chino Valley is over and that henceforth Chino Valley 
would begin strictly enforcing its policies and proc
e-dures, including tardiness, because the employees voted 

for the Union.
 (j) Broadly prohibiting employ
ees from speaking to the 
media, including about the Union or about terms and 

conditions of employment.
 (k) Serving subpoenas on employees and unions that 
request information about employees
™ union activities, 
under circumstances where that information is n
ot related 
to any issue in the legal proceeding.
 (l) 
Unilaterally changing wages, hours, and other terms 
and conditions of employment of employees without first 

giving the Union notice and an opportunity to bargain 
about such changes.
 (m) More strictly enf
orcing a tardiness rule and disc
i-plining employees pursuant to that more strictly enforced 
rule because employees supported the Union.
 (n) More strictly enforcing a tardiness rule and disc
i-plining employees pursuant to that more strictly enforced 
rule with
out first giving the Union an opportunity to ba
r-gain concerning the change.
 (o) Disciplining employees who fail to attend mand
a-tory meetings.
 (p) Discharging or otherwise discriminating against 
any employee for supporting the Union or any other u
n-ion.
 (q) 
Beginning to discipline employees who fail to a
t-tend mandatory meetings without first giving the Union 
an opportunity to bargain concerning the change.
 (r) Terminating the practice of paying part
-time e
m-ployees for the time spent attending classes needed t
o maintain the certifications necessary to perform their 
work at Chino Valley without first allowing the Union an 

opportunity to bargain concerning that change.
 (s) Failing to provide the Union with requested info
r-mation that is presumptively relevant to t
he Union
™s pe
r-formance of its representational duties.
 (t) In any other manner interfering with, restraining, or 
coercing employees in the exercise of the rights guara
n-
teed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary t
o effectuate the policies of the Act.
 (a) 
Before implementing any changes in wages, hours, 
or other terms and conditions of employment, notify and, 
on request, bargain with the Union as the exclusive co
l-lective
-bargaining representative of employees in the
 following bargaining unit:
  All 
full
-time, regular part
-time and regular per diem 
registered nurses employed 
by 
the Employer at its 5451 
                                                                               CHINO VALLEY MEDICAL
 CENTER
 285 Walnut Avenue, Chino, California facility in the fo
l-lowing
 departments: Emergency Services, Critical Care 
Services/Int
ensive Care Unit, Surgery, Post
-Anesthesia 
Care Unit, Outpatient Services, Gastrointestinal Labo
r-atory, Cardiovascular Catheterization Laboratory, R
a-diology, Telemetry/Direct Observation Unit and Med
i-cal/Surgical.
  (b) Rescind the discipline imposed pursua
nt to stricter 
enforcement of the tardiness rule and restore the practice 
that existed prior thereto.
 (c) Rescind the discipline imposed on employees who 
failed to attend mandatory meetings.
 (d) Within 14 days from the date of this Order, remove 
from its f
iles any reference to the unlawful discipline of 
employees, and within 3 days thereafter, notify the e
m-ployees in writing that this has been done and that the 
discipline will not be used against them in any way.
 (e) Restore the practice of paying part
-time
 employees 
for the time spent attending classes needed to maintain 

the certifications necessary to perform their work at Ch
i-no Valley, and make whole, with interest compounded 

daily, those employees for any losses resulting from the 
unlawful termination of
 this practice.
 (f) Furnish to the Union in a timely manner the follo
w-ing information requested by the Union on April 9, 2010:  
lists of employees, including details as to full or part
-
time status, hourly wage rates, wage increases, fringe 
benefits, classi
fications, shifts, addresses and phone 
numbers; employee handbooks; company policies and 
procedures; job descriptions; benefit plans; costs of ben
e-fits; and disciplinary notices.
 (g) Within 14 days from the date of this Order, offer 
Ronald Magsino full rei
nstatement to his former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges previously enjoyed.
 (h) Make Ronald Magsino whole for any loss of ear
n-ings and other
 benefits suffered as a result of the discri
m-ination against him in the manner set forth in the remedy 

section of the judge
™s decision as amended in this dec
i-sion.
 (i) Compensate Ronald Magsino for the adverse tax 
consequences, if any, of receiving a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay award to the appropriate 
calendar quarters.
 (j) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discharge of 
Ronald Magsino, and within 3 days thereafter, notify him 
in writing that this has been done and that the discharge 
will not be used against him i
n any way.
 (k) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment rec
ords, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 

the terms of this Order.
 (l) Within 14 days after service
 by the Region, post at 
its facility in Chino, California, copies of the attached 

notice marked 
ﬁAppendix.
ﬂ3  Copies of the notice, on 
forms provided by the Regional Director for Region 31, 

after being signed by the Respondent
™s authorized repr
e-sentative, 
shall be posted by the Respondent and mai
n-tained for 60 consecutive days in conspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 
notices, the notices shall be distributed elect
ronically, 
such as by email, posting on an intranet or an internet 
site, and/or other electronic means, if the Respondent 
customarily communicates with its employees by such 
means.  Reasonable steps shall be taken by the Respon
d-ent to ensure that the notic
es are not altered, defaced, or 
covered by any other material.  In addition, within 14 
days after service by the Region, the Respondent shall 
duplicate and 
mail, at its own expense, a copy of the n
o-tice to all per diem employees and former employees 
employ
ed by the Respondent at any time since March 8, 
2010.  
In the event that, during the pendency of these 

proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the R
e-spondent shall duplicate and mail, at it
s own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since March 8, 2010.
 (m) Within 14 days after service by the Region, hold a 
meeting or meetings, scheduled to ensure the widest po
s-
sibl
e attendance, at which the attached notice is to be 
read to the employees by a responsible management off
i-cial or by a Board agent in the presence of a responsible 
management official.
 (n) Within 21 days after service by the Region, file 
with the Regional 
Director of Region 31 a sworn certif
i-cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply.
 3 If th
is Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an Ord
er of the 
National Labor Relations Board.ﬂ
                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 286 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An 
Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives
 to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 threaten to close the facility and term
i-nate employees if they select a union.
 WE W
ILL NOT
 threaten employees with loss of benefits 
if they select the United Nurses Associations of Califo
r-nia/Union of Healthcare Professionals, NUHHCE, 
AFSCME, AFL
ŒCIO (the Union) as their collective
-bargaining representative.
 WE WILL NOT
 coercively interr
ogate employees about 
their union activities.
 WE WILL NOT
 impliedly threaten employees with 
layoffs if they support a union.
 WE WILL NOT
 tell employees they might lose the fam
i-ly atmosphere and flexibility of scheduling at Chino Va
l-ley if they select the 
Union.
 WE WILL NOT
 give employees the impression that their 
union activities are under surveillance.
 WE WILL NOT
 threaten to discipline employees because 
they engaged in union activities.
 WE WILL NOT
 inform employees that they can no lon
g-er take vacations 
longer than 2 weeks because the e
m-ployees selected the Union to represent them.
 WE WILL NOT
 tell employees that the family atmo
s-
phere at Chino Valley is over and that from now on Ch
i-no Valley will begin strictly enforcing its policies and 
procedures, inclu
ding tardiness, because the employees 
voted for the Union.
 WE WILL NOT
 broadly prohibit employees from spea
k-ing to the media, including about the Union or about 
terms and conditions of employment.
 WE WILL NOT
 serve subpoenas on employees and u
n-ions that re
quest information about employees
™ union 
activities, under circumstances where that information is 

not related to any issue in the legal proceeding.
 WE WILL NOT
 unilaterally change wages, hours, and 
other terms and conditions of employment of employees 
wit
hout first giving the Union notice and an opportunity 
to bargain about such changes.
 WE WILL NOT
 more strictly enforce a tardiness rule and 
discipline employees pursuant to that more strictly e
n-forced rule because employees supported the Union.
 WE WILL NOT
 more strictly enforce a tardiness rule and 
discipline employees pursuant to that more strictly e
n-forced rule without first giving the Union an opportunity 

to bargain concerning the change.
 WE WILL NOT
 discipline employees who fail to attend 
mandatory meet
ings.
 WE WILL NOT
 discharge or otherwise discriminate 
against employees for supporting the Union or any other 
union.
 WE WILL NOT
 begin disciplining employees for failing 
to attend mandatory meetings without first giving the 
Union an opportunity to bargain 
concerning the change.
 WE WILL NOT
 terminate the practice of paying part
-time employees for the time spent attending classes 
needed to maintain the certifications necessary to pe
r-form their work at Chino Valley without first allowing 
the Union an opportuni
ty to bargain concerning that 
change.
 WE WILL NOT
 refuse to bargain collectively with the 
Union by failing and refusing to furnish it with requested 
information that is relevant and necessary to the Union
™s 
performance of its functions as the collective
-bargaining 
representative of our unit employees.
 WE WILL NOT
 in any other manner interfere with, r
e-strain, or coerce you in the exercise of the rights listed 
above.
 WE WILL
, before implementing any changes in wages, 
hours, or other terms and conditions of em
ployment, n
o-tify and, on request, bargain with the Union as the excl
u-sive collective
-bargaining representative of employees in 
the following bargaining unit:
  All 
full
-time, regular part
-time and regular per diem 
registered nurses employed 
by 
us at 
our
 5451 Walnut 
Avenue, Chino, California facility in the following
 de-partments: Emergency Services, Critical Care Se
r-vices/Intensive Care Unit, Surgery, Post
-Anesthesia 
Care Unit, Outpatient Services, Gastrointestinal Labo
r-atory, Cardiovascular Catheterizati
on Laboratory, R
a-diology, Telemetry/Direct Observation Unit and Med
i-cal/Surgical.
  WE WILL 
rescind the discipline we imposed as a result 
of our stricter enforcement of the tardiness rule and r
e-store our prior practice.
  CHINO VALLEY MEDICAL
 CENTER
 287 WE WILL 
rescind the discipline we imp
osed on e
m-ployees who failed to attend mandatory meetings.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful discipline of employees, and 
WE WILL
, within 3 days 
thereafter, notify the employees 
in writing that this has 
been done and that the discipline will not be used against 
them in any way.
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Ronald Magsino full reinstatement to his 
former job or, if that job no longer exists, to 
a substa
n-tially equivalent position, without prejudice to his senio
r-ity or any other rights or privileges previously enjoyed.
 WE WILL 
make Ronald Magsino whole for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim e
arnings, plus interest compounded 
daily.
 WE WILL 
compensate Ronald Magsino for the adverse 
tax consequences, if any, of receiving a lump
-sum bac
k-pay award, and 
WE WILL 
file a report with the Social S
e-curity Administration allocating the backpay award to 

the appropriate calendar quarters.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful discharge of Ronald Magsino, and 
WE WILL
, within 3 
days thereafter, notify him in writing that this has been 
done and that the discharge will not be used against him 
in any way.
 WE WILL 
restore the practice of paying part
-time e
m-ployees for the time spent attending classes needed to 
maintain the certifications necessary to perform their 

work at Chino Valley, and 
WE
 WILL
 make whole those 
employees for any losses resulting from the unlawful 
termination of that practice, with interest compounded 
daily.
 WE WILL 
furnish to the Union in a timely manner the 
relevant information requested by the Union on April 9, 
2010.  VERITAS 
HEALTH 
SERVICES
, INC
. D/B/A 
CHINO 
VALLEY 
MEDICAL 
CENTER
   The Board
™s decision can be found at 
www.nlrb.gov/case/31
-CA-029713
 or by using the QR code 
below.  Alternatively, you can obtain a copy
 of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 
by calling (202) 273
-1940.     